                                           Case 5:20-cv-06430-BLF Document 15 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10     KENNETH ALLAN COOPER,                            Case No. 20-06430 BLF (PR)
                                  11                        Plaintiff,                    ORDER TERMINATING
                                  12                v.
                                                                                          MOTION
Northern District of California
 United States District Court




                                  13     KATHLEEN ALLISON, et al.
                                  14                       Defendants.
                                                                                          (Docket No. 12)
                                  15

                                  16

                                  17            The Court dismissed the instant civil rights action without prejudice for Plaintiff’s
                                  18   failure to pay the filing fee on December 8, 2020, and judgment was entered the same day.
                                  19   Dkt. Nos. 9, 10. Plaintiff filed a motion for reconsideration, Dkt. No. 11, which the Court
                                  20   denied. Dkt. No. 13. Accordingly, the Clerk shall terminate as moot the motion for leave
                                  21   to proceed In Forma Pauperis, which was filed after judgment was entered. Dkt. No. 12.
                                  22            This order terminates Docket No. 12.
                                  23            IT IS SO ORDERED.
                                  24   Dated: __January 7, 2021____                       ________________________
                                  25                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  26   Order Terminating Motion
                                       P:\PRO-SE\BLF\CR.20\06430.Cooper_term.mot.
                                  27

                                  28
